DETAILED ACTION
This communication is responsive to Application No. #17/173097 filed on February 10, 2021. Claims 21-40 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17 of U.S. Patent No. 10958380.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
The compared table below (i.e. underlined claim elements) shows only example (sample) of how each of these claims are anticipated and mapped by claims such as claims 17, 9, and 17, respectively of the U.S. Patent No. 10958380.

Instant Application No. 17173097
U.S. Patent No. 10958380
21.	A wireless device, comprising: 
a transceiver; 
a receiver; and
a controller which controls the transceiver and receiver in order to perform: 
receiving a radio resource control (RRC) signal including information related to a code block group (CBG) transmission,
wherein the information in the RRC signal includes a maximum number of CBGs per transmission block (TB); and
receiving downlink control information (DCI) including CBG transmission information,
wherein the CBG transmission information in the DCI is expressed as one or more bits,
wherein a total number of the one or more bits is based on the maximum number of CBGs in the RRC signal, and
wherein each bit in the one or more bits of the DCI indicates whether a corresponding CBG is to be retransmitted via a physical downlink shared channel (PDSCH).
17.	A terminal for transmitting and receiving a data channel, the terminal comprising: 

a receiver configured to receive setting information about a code block group (CBG) for retransmission of the data channel from a base station, and 

receive downlink control information (DCI) comprising scheduling information about the data channel from the base station,

wherein the DCI comprises transmission direction information about the CBG,

wherein the DCI further comprises flushing direction information of one bit for indicating validity of data stored in a soft buffer of the terminal corresponding to the CBG to be retransmitted,

wherein the flushing direction information is set to zero when the data is valid, and the flushing direction information is set to one when the data is invalid,

wherein the flushing direction information included in the DCI is used to determine whether to combine the data stored in the soft buffer of the terminal and data retransmitted from the base station for decoding,

wherein the setting information about the CBG comprises information for directing a maximum number of CBGs per transmission block (TB),

wherein a number of bits in the transmission direction information about the CBG corresponds to the maximum number of CBGs per TB, and

wherein each bit in the transmission direction information about the CBG indicates whether or not the CBG is transmitted through the data channel.
28.	(New) A base station, comprising: 
a transceiver; a receiver; and
a controller which controls the transceiver and receiver in order to perform: 
transmitting, to a wireless device, a radio resource control (RRC) signal including information related to a code block group (CBG) transmission,
wherein the information in the RRC signal includes a maximum number of CBGs per transmission block (TB); and
transmitting, to the wireless device, downlink control information (DCI) including CBG transmission information,
wherein the CBG transmission information in the DCI is expressed as one or more bits,
wherein a total number of the one or more bits is based on the maximum number of CBGs in the RRC signal, and
wherein each bit in the one or more bits of the DCI indicates whether a corresponding CBG is to be retransmitted via a physical downlink shared channel (PDSCH).
9.	A method of transmitting and receiving a data channel by a base station, the method comprising: 

transmitting setting information about a code block group (CBG) for retransmission of the data channel to a terminal; and

transmitting downlink control information (DCI) comprising scheduling information about the data channel to the terminal,

wherein the DCI comprises transmission direction information about the CBG,

wherein the DCI further comprises flushing direction information of one bit for indicating validity of data stored in a soft buffer of the terminal corresponding to the CBG to be retransmitted,

wherein the flushing direction information is set to zero when the data is valid, and the flushing direction information is set to one when the data is invalid,

wherein the flushing direction information included in the DCI is used to determine whether to combine the data stored in the soft buffer of the terminal and data retransmitted from the base station for decoding,

wherein the setting information about the CBG comprises information for directing a maximum number of CBGs per transmission block (TB),

wherein a number of bits in the transmission direction information about the CBG corresponds to the maximum number of CBGs per TB, and

wherein each bit in the transmission direction information about the CGB indicates whether or not the CBG is transmitted through the data channel.
35.	(New) A controller embedded in a wireless device, comprising: 
a controller which controls a transceiver and a receiver of the wireless device in order to perform: 
receiving a radio resource control (RRC) signal including information related to a code block group (CBG) transmission,
wherein the information in the RRC signal includes a maximum number of CBGs per transmission block (TB); and
receiving downlink control information (DCI) including CBG transmission information,
wherein the CBG transmission information in the DCI is expressed as one or more bits,
wherein a total number of the one or more bits is based on the maximum number of CBGs in the RRC signal, and
wherein each bit in the one or more bits of the DCI indicates whether a corresponding CBG is to be retransmitted via a physical downlink shared channel (PDSCH).
17.	(Currently Amended) A terminal for transmitting and receiving a data channel, the terminal comprising: 

a receiver configured to receive setting information about a code block group (CBG) for retransmission of the data channel from a base station, and 

receive downlink control information (DCI) comprising scheduling information about the data channel from the base station,

wherein the DCI comprises transmission direction information about the CBG,

wherein the DCI further comprises flushing direction information of one bit for indicating validity of data stored in a soft buffer of the terminal corresponding to the CBG to be retransmitted,

wherein the flushing direction information is set to zero when the data is valid, and the flushing direction information is set to one when the data is invalid,

wherein the flushing direction information included in the DCI is used to determine whether to combine the data stored in the soft buffer of the terminal and data retransmitted from the base station for decoding,

wherein the setting information about the CBG comprises information for directing a maximum number of CBGs per transmission block (TB),

wherein a number of bits in the transmission direction information about the CBG corresponds to the maximum number of CBGs per TB, and

wherein each bit in the transmission direction information about the CBG indicates whether or not the CBG is transmitted through the data channel.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 35, the claim recites the limitation, “a controller which controls a transceiver and a receiver of the wireless device …” (Emphasis added).  It is unclear if this “controller” is intended to be another controller in the wireless device.  For purposes of examination, the Examiner has interpreted the limitation to read, “the controller controlling a transceiver and a receiver of the wireless device …” (Emphasis added).  

Regarding claims 36-40, claims 36-40 each depend on independent claim 35, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et.al. (US Patent Application Publication, 2019/0207734, hereinafter, “Yang”).
Regarding claim 21, Yang teaches:
A wireless device, comprising (Yang: a wireless communication system includes a BS 110 and a UE 120.  Fig. 18 and ¶ [0340]): 
a transceiver (Yang: The RF unit 126 is connected to the processor 122, transmits and/or receives an RF signal.  Fig. 18 and ¶ [0341]); 
a receiver (Yang: The RF unit 126 is connected to the processor 122, transmits and/or receives an RF signal.  Fig. 18 and ¶ [0341]); and
a controller which controls the transceiver and receiver in order to perform (Yang: The RF unit 126 is connected to the processor 122, transmits and/or receives an RF signal.  Fig. 18 and ¶ [0341]): 
receiving a radio resource control (RRC) signal including information related to a code block group (CBG) transmission (Yang: a UE can receive information on the number M of code block groups per transport block through upper layer signaling (e.g., RRC signaling) from a BS [S1602].  Fig. 16 and ¶ [0200]),
wherein the information in the RRC signal includes a maximum number of CBGs per transmission block (TB) (Yang: a UE can receive information on the number M of code block groups per transport block [i.e., maximum M CBGs per TB] through upper layer signaling (e.g., RRC signaling) from a BS [S1602].  Fig. 16 and ¶ [0200]); and
receiving downlink control information (DCI) including CBG transmission information (Yang: a plurality of different CBG configurations based on a plurality of different (M, N) combinations can be set for one TB (size) ... an index for M, N or (M, N) combination or one (or more) of CBG indexes available with reference to all (M, N) combinations can be indicated to the UE through ... dynamic signaling (e.g., DCI).  Fig. 16 and ¶ [0202]),
wherein the CBG transmission information in the DCI is expressed as one or more bits (Yang: an index for M, N or (M, N) combination or one (or more) of CBG indexes [i.e., bits] available with reference to all (M, N) combinations can be indicated to the UE ... dynamic signaling (e.g., DCI). The UE can configure and transmit A/N bits [i.e., HARQ-ACK feedback bits, per ¶ [0149]] per CBG configured to correspond to the corresponding index.  Fig. 16 and ¶ [0202]),
wherein a total number of the one or more bits is based on the maximum number of CBGs in the RRC signal (Yang: the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [S1608]. The A/N information can be transmitted on PUCCH or PUSCH. Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group [i.e., the number of A/N bits correspond to the number of CBGs received above], for the data.  Fig. 16 and ¶ [0200]), and
wherein each bit in the one or more bits of the DCI indicates whether a corresponding CBG is to be retransmitted (Yang: the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [i.e., per A/N bit above] [S1608].  Fig. 16 and ¶ [0200]) via a physical downlink shared channel (PDSCH) (Yang: [retransmission uses the same downlink shared channel as the initial transmission]: the UE can receive initial transmission of data from the BS (on PDSCH) [S1604].  Fig. 16 and ¶ [0200]).

Regarding claim 22, Yang discloses on the features with respect to claim 21 as outlined above.
Yang further teaches:  
receiving, via a physical downlink shared channel (PDSCH), a retransmission of at least one CBG based on the one or more bits of the DCI (Yang: the UE can feed back CBG-based (code block group-based) A/N information [i.e., bits, above] on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [i.e., per A/N bit above] [S1608].  Fig. 16 and ¶ [0200]).

Regarding claim 23, Yang discloses on the features with respect to claim 21 as outlined above.
Yang further teaches:  
transmitting HARQ ACK/NACK information with respect to previously-received CBGs (Yang: the UE can feed back CBG-based (code block group-based) A/N information [i.e., HARQ-ACK feedback bits, per ¶ [0149]] on the data to the BS [S1606] ... the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group [i.e., the number of A/N bits correspond to the number of CBGs received above], for the data.  Fig. 16 and ¶ [0200]).

Regarding claim 24, Yang discloses on the features with respect to claim 21 as outlined above.
Yang further teaches:  
wherein the DCI further includes flushing information (Yang: Based on a value indicated through CBGTI [CBG transmission indicator] field in DCI, it is able to indicate a buffer flush for a specific CBG (set) ...  ¶ [0329]).

Regarding claim 25, Yang discloses on the features with respect to claim 24 as outlined above.
Yang further teaches:  
wherein the flushing information is set to either zero or one, based on whether a previously-received CBG is valid or not (Yang: in case of data retransmission, the buffer flush indicator can be used to indicate whether to empty a buffer by flush before saving a received CBG signal (per CBG) to the buffer or to combine the received CBG signal without emptying the buffer...  For example, bit `1` may indicate to flush a buffer (for a (re)transmission indicated CBG), and bit `0` may indicate not to flush the corresponding buffer [i.e., the Examiner interprets the case when the bit is ‘1’ to indicate flushing before saving the newly received CBG, the existing data in the terminal buffer is considered no longer valid.  On the other hand, the bit ‘0’ indicates not to flush. hence the existing data in the buffer is valid].  ¶ [0327, 0329]).

Regarding claim 26, Yang discloses on the features with respect to claim 24 as outlined above.
Yang further teaches:  
wherein the flushing information indicates that a previously-received CBG is combinable with a retransmission of at least one CBG (Yang: in case of data retransmission, the buffer flush indicator can be used to indicate whether ... to combine the received CBG signal without emptying the buffer.  ¶ [0327]).

Regarding claim 27, Yang discloses on the features with respect to claim 21 as outlined above.
Yang further teaches:  
wherein the DCI includes scheduling information on multiple CBGs (Yang: The total CBG number ‘M’ may be ... indicated to a UE through ... dynamic signaling (e.g., DCI). A UE can identify/configure CBG from CBs of TB based on the total CBG number ‘M’.  ¶ [0195]).

Regarding claim 28, Yang teaches:
A base station, comprising (Yang: a wireless communication system includes a BS 110 and a UE 120.  Fig. 18 and ¶ [0340]):
a transceiver (Yang: The RF unit 116 is connected to the processor 112, transmits and/or receives an RF signal.  Fig. 18 and ¶ [0341]);
a receiver (Yang: The RF unit 116 is connected to the processor 112, transmits and/or receives an RF signal.  Fig. 18 and ¶ [0341]); and
a controller which controls the transceiver and receiver in order to perform (Yang: The RF unit 116 is connected to the processor 112, transmits and/or receives an RF signal.  Fig. 18 and ¶ [0341]): 
transmitting, to a wireless device, a radio resource control (RRC) signal including information related to a code block group (CBG) transmission (Yang: a UE can receive information on the number M of code block groups per transport block through upper layer signaling (e.g., RRC signaling) from a BS [S1602].  Fig. 16 and ¶ [0200]),
wherein the information in the RRC signal includes a maximum number of CBGs per transmission block (TB) (Yang: a UE can receive information on the number M of code block groups per transport block [i.e., maximum M CBGs per TB] through upper layer signaling (e.g., RRC signaling) from a BS [S1602].  Fig. 16 and ¶ [0200]); and
transmitting, to the wireless device, downlink control information (DCI) including CBG transmission information (Yang: a plurality of different CBG configurations based on a plurality of different (M, N) combinations can be set for one TB (size) ... an index for M, N or (M, N) combination or one (or more) of CBG indexes available with reference to all (M, N) combinations can be indicated to the UE through ... dynamic signaling (e.g., DCI).  Fig. 16 and ¶ [0202]),
wherein the CBG transmission information in the DCI is expressed as one or more bits (Yang: an index for M, N or (M, N) combination or one (or more) of CBG indexes [i.e., bits] available with reference to all (M, N) combinations can be indicated to the UE ... dynamic signaling (e.g., DCI). The UE can configure and transmit A/N bits [i.e., HARQ-ACK feedback bits, per ¶ [0149]] per CBG configured to correspond to the corresponding index.  Fig. 16 and ¶ [0202]),
wherein a total number of the one or more bits is based on the maximum number of CBGs in the RRC signal (Yang: the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [S1608]. The A/N information can be transmitted on PUCCH or PUSCH. Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group [i.e., the number of A/N bits correspond to the number of CBGs received above], for the data.  Fig. 16 and ¶ [0200]), and
wherein each bit in the one or more bits of the DCI indicates whether a corresponding CBG is to be retransmitted (Yang: the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [i.e., per A/N bit above] [S1608].  Fig. 16 and ¶ [0200]) via a physical downlink shared channel (PDSCH) (Yang: [retransmission uses the same downlink shared channel as the initial transmission]: the UE can receive initial transmission of data from the BS (on PDSCH) [S1604].  Fig. 16 and ¶ [0200]).

Regarding claim 29, Yang discloses on the features with respect to claim 28 as outlined above.
Yang further teaches:  
transmitting, via a physical downlink shared channel (PDSCH), a retransmission of at least one CBG based on the one or more bits of the DCI (Yang: the UE can feed back CBG-based (code block group-based) A/N information [i.e., bits, above] on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [i.e., per A/N bit above] [S1608].  Fig. 16 and ¶ [0200]).

Regarding claim 30, Yang discloses on the features with respect to claim 28 as outlined above.
Yang further teaches:  
receiving HARQ ACK/NACK information with respect to previously-received CBGs (Yang: the UE can feed back CBG-based (code block group-based) A/N information [i.e., HARQ-ACK feedback bits, per ¶ [0149]] on the data to the BS [S1606] ... the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group [i.e., the number of A/N bits correspond to the number of CBGs received above], for the data.  Fig. 16 and ¶ [0200]).

Regarding claim 31, Yang discloses on the features with respect to claim 28 as outlined above.
Yang further teaches:  
wherein the DCI further includes flushing information (Yang: Based on a value indicated through CBGTI [CBG transmission indicator] field in DCI, it is able to indicate a buffer flush for a specific CBG (set) ...  ¶ [0329]).

Regarding claim 32, Yang discloses on the features with respect to claim 31 as outlined above.
Yang further teaches:  
wherein the flushing information is set to either zero or one, based on whether a previously-received CBG is valid or not (Yang: in case of data retransmission, the buffer flush indicator can be used to indicate whether to empty a buffer by flush before saving a received CBG signal (per CBG) to the buffer or to combine the received CBG signal without emptying the buffer...  For example, bit `1` may indicate to flush a buffer (for a (re)transmission indicated CBG), and bit `0` may indicate not to flush the corresponding buffer [i.e., the Examiner interprets the case when the bit is ‘1’ to indicate flushing before saving the newly received CBG, the existing data in the terminal buffer is considered no longer valid.  On the other hand, the bit ‘0’ indicates not to flush. hence the existing data in the buffer is valid].  ¶ [0327, 0329]).

Regarding claim 33, Yang discloses on the features with respect to claim 31 as outlined above.
Yang further teaches:  
wherein the flushing information indicates that a previously-received CBG is combinable with a retransmission of at least one CBG (Yang: in case of data retransmission, the buffer flush indicator can be used to indicate whether ... to combine the received CBG signal without emptying the buffer.  ¶ [0327]).

Regarding claim 34, Yang discloses on the features with respect to claim 28 as outlined above.
Yang further teaches:  
wherein the DCI includes scheduling information on multiple CBGs (Yang: The total CBG number ‘M’ may be ... indicated to a UE through ... dynamic signaling (e.g., DCI). A UE can identify/configure CBG from CBs of TB based on the total CBG number ‘M’.  ¶ [0195]).

Regarding claim 35, Yang teaches:
A controller embedded in a wireless device, comprising (Yang: The UE 120 includes a processor 122.  Fig. 18 and ¶ [0340]): 
a controller which controls a transceiver and a receiver of the wireless device in order to perform (Yang: The processor 112 may be configured to implement the procedures and/or methods proposed by the present invention ... The RF unit 126 is connected to the processor 122, transmits and/or receives an RF signal.  Fig. 18 and ¶ [0341]): 
receiving a radio resource control (RRC) signal including information related to a code block group (CBG) transmission (Yang: a UE can receive information on the number M of code block groups per transport block through upper layer signaling (e.g., RRC signaling) from a BS [S1602].  Fig. 16 and ¶ [0200]),
wherein the information in the RRC signal includes a maximum number of CBGs per transmission block (TB) (Yang: a UE can receive information on the number M of code block groups per transport block [i.e., maximum M CBGs per TB] through upper layer signaling (e.g., RRC signaling) from a BS [S1602].  Fig. 16 and ¶ [0200]); and
receiving downlink control information (DCI) including CBG transmission information (Yang: a plurality of different CBG configurations based on a plurality of different (M, N) combinations can be set for one TB (size) ... an index for M, N or (M, N) combination or one (or more) of CBG indexes available with reference to all (M, N) combinations can be indicated to the UE through ... dynamic signaling (e.g., DCI).  Fig. 16 and ¶ [0202]),
wherein the CBG transmission information in the DCI is expressed as one or more bits (Yang: an index for M, N or (M, N) combination or one (or more) of CBG indexes [i.e., bits] available with reference to all (M, N) combinations can be indicated to the UE ... dynamic signaling (e.g., DCI). The UE can configure and transmit A/N bits [i.e., HARQ-ACK feedback bits, per ¶ [0149]] per CBG configured to correspond to the corresponding index.  Fig. 16 and ¶ [0202]),
wherein a total number of the one or more bits is based on the maximum number of CB Gs in the RRC signal (Yang: the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [S1608]. The A/N information can be transmitted on PUCCH or PUSCH. Here, the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group [i.e., the number of A/N bits correspond to the number of CBGs received above], for the data.  Fig. 16 and ¶ [0200]), and
wherein each bit in the one or more bits of the DCI indicates whether a corresponding CBG is to be retransmitted (Yang: the UE can feed back CBG-based (code block group-based) A/N information on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [i.e., per A/N bit above] [S1608].  Fig. 16 and ¶ [0200]) via a physical downlink shared channel (PDSCH) (Yang: [retransmission uses the same downlink shared channel as the initial transmission]: the UE can receive initial transmission of data from the BS (on PDSCH) [S1604].  Fig. 16 and ¶ [0200]).

Regarding claim 36, Yang discloses on the features with respect to claim 35 as outlined above.
Yang further teaches:  
receiving, via a physical downlink shared channel (PDSCH), a retransmission of at least one CBG based on the one or more bits of the DCI (Yang: the UE can feed back CBG-based (code block group-based) A/N information [i.e., bits, above] on the data to the BS [S1606], and the BS can perform data retransmission based on the code block group [i.e., per A/N bit above] [S1608].  Fig. 16 and ¶ [0200]).

Regarding claim 37, Yang discloses on the features with respect to claim 35 as outlined above.
Yang further teaches:  
transmitting HARQ ACK/NACK information with respect to previously-received CBGs (Yang: the UE can feed back CBG-based (code block group-based) A/N information [i.e., HARQ-ACK feedback bits, per ¶ [0149]] on the data to the BS [S1606] ... the A/N information includes a plurality of A/N bits for the data, and each of the A/N bits can indicate each A/N response, which is generated in unit of code block group [i.e., the number of A/N bits correspond to the number of CBGs received above], for the data.  Fig. 16 and ¶ [0200]).

Regarding claim 38, Yang discloses on the features with respect to claim 35 as outlined above.
Yang further teaches:  
wherein the DCI further includes flushing information (Yang: Based on a value indicated through CBGTI [CBG transmission indicator] field in DCI, it is able to indicate a buffer flush for a specific CBG (set) ...  ¶ [0329]).

Regarding claim 39, Yang discloses on the features with respect to claim 38 as outlined above.
Yang further teaches:  
wherein the flushing information is set to either zero or one, based on whether a previously-received CBG is valid or not (Yang: in case of data retransmission, the buffer flush indicator can be used to indicate whether to empty a buffer by flush before saving a received CBG signal (per CBG) to the buffer or to combine the received CBG signal without emptying the buffer...  For example, bit `1` may indicate to flush a buffer (for a (re)transmission indicated CBG), and bit `0` may indicate not to flush the corresponding buffer [i.e., the Examiner interprets the case when the bit is ‘1’ to indicate flushing before saving the newly received CBG, the existing data in the terminal buffer is considered no longer valid.  On the other hand, the bit ‘0’ indicates not to flush. hence the existing data in the buffer is valid].  ¶ [0327, 0329]).

Regarding claim 40, Yang discloses on the features with respect to claim 38 as outlined above.
Yang further teaches:  
wherein the flushing information indicates that a previously-received CBG is combinable with a retransmission of at least one CBG (Yang: in case of data retransmission, the buffer flush indicator can be used to indicate whether ... to combine the received CBG signal without emptying the buffer.  ¶ [0327]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416